Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 20, 2011.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01024-CR
                                    ____________

                 IN RE CLARENCE DEWAYNE JACKSON, Relator



                               ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   185th District Court
                                  Harris County, Texas
                              Trial Court Cause No. 981,059



                              MEMORANDUM OPINION

       On November 30, 2011, Relator, Clarence DeWayne Jackson, filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann §22.221 (Vernon 2004); see
also Tex. R. App. P. 52.1. Relator requests we compel "a government body to make
information available. . ."

       This Court’s mandamus jurisdiction is governed by section 22.221 of the Texas
Government Code. Section 22.221 expressly limits the mandamus jurisdiction of the
courts of appeals to: (1) writs against a district court judge or county court judge in the
court of appeals’ district, and (2) all writs necessary to enforce the court of appeals'
jurisdiction. Tex. Gov’t Code Ann. § 22.221 (Vernon 2004). Because the petition for
writ of mandamus is not directed toward a district court judge or county court judge in our
district, and is not necessary to enforce our jurisdiction, we have no jurisdiction. See Tex.
Gov’t Code Ann. § 22.221(b)(1).

       Accordingly, the petition for writ of mandamus is ordered dismissed.

                                          PER CURIAM


Panel consists of Justices Brown, Boyce and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             2